            Case 4:20-cv-05640-YGR Document 571-1 Filed 05/03/21 Page 1 of 5



     Molly N. Tullman (CA State Bar No. 244928)
 1   James Howard
     Ramie O. Snodgrass
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111
     Telephone: (415) 276-6500
 4   Facsimile: (415) 276-6599
     Email: MollyTullman@dwt.com
 5
     Attorneys for Nonparty
 6   Amazon.com Services LLC
 7

 8
 9
                                 UNITED STATES DISTRICT COURT FOR THE
10
                                        NORTHERN DISTRICT OF CALIFORNIA
11
                                               OAKLAND DIVISION
12
     EPIC GAMES, INC.,
13                                                        Case No. 4:20-cv-05640-YGR
                          Plaintiff, Counter-Defendant,
14                                                        DECLARATION OF ANDREW
     vs.                                                  BENNET IN SUPPORT OF
15                                                        NONPARTY AMAZON.COM
     APPLE INC.,                                          SERVICES LLC’S JOINDER IN
16                                                        DEFENDANT APPLE INC.’S
                           Defendant, Counterclaimant.    ADMINISTRATIVE MOTION TO
17                                                        SEAL PX-2339
18
19

20            I, Andrew Bennet, declare as follows:
21            1.        I make this declaration in support of Nonparty Amazon’s Joinder to Defendant,
22   Apple Inc.’s (“Apple”) Administrative Motion to Seal PX-2339 (the “Motion to Seal,” Dkt. No.
23   514). I am over the age of 18 and make this declaration based on my personal knowledge.
24            2.        I am Director of Third-Party Device Partnerships for Prime Video, and am
25   responsible for the distribution of the Prime Video app on third-party devices. Amazon.com
26   Services LLC is the parent company of AMZN Mobile LLC (together, “Amazon”).
27

                                                                               Davis Wright Tremaine LLP
     DECLARATION OF ANDREW BENNET - 1                                                   L AW O FFICE S
     4847-5432-5479v.2 0051461-001872                                             920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
            Case 4:20-cv-05640-YGR Document 571-1 Filed 05/03/21 Page 2 of 5




 1            3.        Document PX-2339 (“PX-2339”) is an addendum that supplements the Developer
 2   Program License Agreement between AMZN Mobile LLC and Apple. A true and correct
 3   redacted copy of PX-2339 is attached as Exhibit 1. An unredacted copy of PX-2339 is attached
 4   to Apple’s Motion to Seal, at Attachment 4. See Dkt. No. 514-4.
 5            4.        The Developer Program License Agreement between Amazon and Apple, as
 6   supplemented by PX-2339, is the operative agreement between Apple and Amazon with respect
 7   to the provision of Amazon Prime Video streaming services on iOS and tvOS devices.
 8            5.        PX-2339 contains competitively sensitive, non-public terms.
 9            6.        Amazon has taken the necessary and appropriate measures to maintain the
10   confidentiality of these terms. In negotiating PX-2339, for example, Amazon and Apple agreed
11   to detailed confidentiality provisions, including non-disclosure obligations. Those confidentiality
12   provisions are set forth in PX-2339 paragraphs 13.1 to 13.5. Amazon has also taken steps to
13   maintain the confidentiality of PX-2339 throughout the pendency of this litigation.
14            7.        Amazon and Apple engaged in lengthy, strategic, non-public negotiations that
15   resulted in PX-2339. The terms of PX-2339 are the product of these detailed negotiations, and
16   many of its terms are unique to Amazon. Although PX-2339 contains terms similar to those that
17   govern Apple’s Video Partner Program (the “Program”), there are differences between the
18   Program terms and the terms negotiated in PX-2339.
19            9.        Amazon considers the entirety of PX-2339 to be highly confidential, but certain
20   portions are especially sensitive. Specifically, certain terms in the preamble and signature blocks,
21   and at paragraphs 2.2, 4.2, 5.1, 8.3, 8.5, 9.4, 11.2 and 14.1 constitute Amazon’s highly
22   confidential, proprietary information.
23            10.       Amazon has devoted significant resources to developing its video streaming
24   business, and the terms on which Amazon conducts its business and agrees to provide its video
25   streaming services are closely-held and proprietary.
26

27

                                                                                 Davis Wright Tremaine LLP
     DECLARATION OF ANDREW BENNET - 2                                                     L AW O FFICE S
     4847-5432-5479v.2 0051461-001872                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 4:20-cv-05640-YGR Document 571-1 Filed 05/03/21 Page 3 of 5




 1            11.       Amazon has unique and proprietary processes, strategies, techniques, procedures,
 2   and plans surrounding the operation, distribution, and promotion of video streaming services on
 3   iOS and tvOS devices.
 4            12.       Amazon’s highly confidential proprietary business information provides it with a
 5   competitive edge in the video streaming services marketplace.
 6            13.       The proprietary terms on which Amazon agrees to provide its video streaming
 7   services are closely-held and competitively sensitive, and disclosure could cause harm to Amazon.
 8            14.       Disclosure of certain terms of PX-2339 could harm Amazon by providing
 9   prospective business counterparties and competitors with unwarranted visibility into the
10   proprietary strategies, procedures, and plans regarding the operation, distribution, and promotion
11   of Amazon’s video streaming business.
12            15.       Disclosure of certain terms in PX-2339 would reveal the specific, detailed terms
13   to which Amazon ultimately agreed to provide its video streaming services on iOS and tvOS
14   devices. Widespread knowledge of what business terms Amazon has agreed to in the past would
15   put Amazon at a significant disadvantage in future business negotiations.
16            16.       Disclosure of certain terms in PX-2339 would reveal the areas in which Amazon
17   negotiated for unique terms to provide its video-streaming services on iOS and tvOS devices. In
18   particular, disclosure would show what terms Amazon negotiated for in connection with its
19   anticipated future technical capabilities and features, and other forward-looking business plans.
20   Competitors would be provided with insight into, not only Amazon’s existing video streaming
21   business, but also into areas that Amazon considered important for anticipated future technical
22   capabilities, features, and product development.
23            17.       In addition, Amazon has an ongoing business relationship with Apple for the
24   provision of video streaming services on iOS and tvOS devices, and disclosure of certain terms of
25   PX-2339 may prejudice Amazon’s ability to negotiate subsequent agreements with Apple
26   regarding this same content. If competitively sensitive terms became public, other developers
27   negotiating with Apple might demand those same terms – causing competitive disadvantage and

                                                                                 Davis Wright Tremaine LLP
     DECLARATION OF ANDREW BENNET - 3                                                     L AW O FFICE S
     4847-5432-5479v.2 0051461-001872                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 4:20-cv-05640-YGR Document 571-1 Filed 05/03/21 Page 4 of 5




 1   economic harm to Amazon. It is also possible that Apple might cease offering those terms to any
 2   party, including Amazon – again causing competitive disadvantage and economic harm to
 3   Amazon.
 4            18.       Amazon’s request for sealing PX-2339 is as narrowly tailored as possible to avoid
 5   causing harm to Amazon, a non-party to this litigation. Amazon seeks to seal only highly
 6   confidential proprietary information – as set forth in the PX-2339 preamble and signature blocks,
 7   and paragraphs 2.2, 4.2, 5.1, 8.3, 8.5, 9.4, 11.2 and 14.1.
 8
 9            I declare under penalty of perjury of the laws of the United States of America that the
10   foregoing is true and correct. This declaration was executed this 3rd day of May 2021, in
11   Seattle, Washington.
12

13
                                                     /s/ Andrew Bennet______
14                                                   Andrew Bennet

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                  Davis Wright Tremaine LLP
     DECLARATION OF ANDREW BENNET - 4                                                      L AW O FFICE S
     4847-5432-5479v.2 0051461-001872                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 4:20-cv-05640-YGR Document 571-1 Filed 05/03/21 Page 5 of 5




 1            I hereby attest that I have on file all holographic signatures corresponding to any
 2   signatures indicated by a conformed signature (/s/) within this e-filed document.
 3            DATED this 3rd day of May 2021.
 4

 5                                                  DAVIS WRIGHT TREMAINE LLP
                                                    Attorneys for Amazon.com Services, LLC
 6

 7
                                                    By: /s/ Molly Tullman ___________
 8                                                  Molly N. Tullman (CA State Bar No. 244928)
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                 Davis Wright Tremaine LLP
     DECLARATION OF ANDREW BENNET - 5                                                     L AW O FFICE S
     4847-5432-5479v.2 0051461-001872                                               920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
